DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference (US Patent Publication No. 2003/0168025) in view of the Tonkin reference (US Patent No. 6,511,052).
5.	Regarding claim 1, the Lesniak reference discloses:
a vehicle system configured for injecting an aqueous solution into an air intake line upstream of a combustion chamber of an internal combustion engine [Paragraph 0001], or in 
the combustion chamber of the internal combustion engine, said vehicle system comprising the following vehicle system constituents:
a tank (18) to store an aqueous solution [Paragraph 0008];
a pump [Paragraph 0020];
an air intake line (1) upstream of a combustion chamber of an internal combustion engine (FIG. 1);

a feed line (3) configured for feeding said injector with aqueous solution pumped by the pump [Paragraph 0020],
characterized in that wherein at least a portion of at least one of the vehicle system constituents or of a tank component (18) is made of polymer material [Paragraph 0022—plastic].
The Lesniak reference discloses the invention as essentially claimed.  However, the Lesniak reference fails to disclose that the polymer material -    comprising an effective amount of at least one antimicrobial agent, or -    having on its surface a surface coating containing at least one antimicrobial agent, the surface coating comprising between 0.001 % by weight and 0.25 % by weight of the at least one antimicrobial agent.
The Tonkin reference teaches it is conventional in the art of fluid treatment of air intakes for internal combustion engines to provide as taught in (Column 8, lines 14-16) that the polymer material comprises an effective amount of at least one antimicrobial agent (Column 8, lines 14-16).  Such configurations/structures would allow the prevention of fouling of the water to be injected (Column 8, 14-16).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of Lesniak reference, such that the system further includes that the polymer material -    comprising an effective amount of at least one antimicrobial agent, or - having on its surface a surface coating containing at least one antimicrobial agent, the surface coating comprising between 0.001 % by weight and 0.25 % by weight of the at least one antimicrobial agent, as clearly suggested and taught by the Tonkin 
reference, in order to allow the prevention of fouling of the water to be injected (Column 8, lines 14-16).

a method for injecting an aqueous solution into an air intake line upstream of a combustion chamber of an internal combustion engine [Paragraph 0001], or into the combustion chamber of the internal combustion engine, comprising:
pumping the aqueous solution out of a tank (18) with a pump [Paragraph 0020],
feeding with a feeding line (3) an injector with aqueous solution pumped by the pump [Paragraph 0020],
injecting (via 2) said aqueous solution into the air intake line (1) or into the combustion chamber with the injector [Paragraph 0020],
characterized in that wherein at least a portion of the pump, tank (18), intake line, injector or feeding line or a component of the tank is made of polymer material [Paragraph 0022—plastic].
The Lesniak reference discloses the invention as essentially claimed.  However, the Lesniak reference fails to disclose that the polymer material -    comprising an effective amount of at least one antimicrobial agent, or -    having on its surface a surface coating containing at least one antimicrobial agent, the surface coating comprising between 0.001 % by weight and 0.25 % by weight of the at least one antimicrobial agent.
The Tonkin reference teaches it is conventional in the art of fluid treatment of air intakes for internal combustion engines to provide as taught in (Column 8, lines 14-16) that the polymer material comprises an effective amount of at least one antimicrobial agent (Column 8, lines 14-16).  Such configurations/structures would allow the prevention of fouling of the water to be injected (Column 8, 14-16).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of Lesniak reference, such that the system further includes that the polymer material -    comprising an effective amount of at least one antimicrobial agent, or - having on its surface a surface coating containing at least one .  
7.	Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the Hagiwara reference (US Patent No. 5,939,087).
8.	Regarding claim 2, the Lesniak reference fails to disclose:
wherein the polymer material comprises at least 0.0002% by weight of the at least one antimicrobial agent.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] a polymer material that is at least 0.2% by weight of an antimicrobial compound [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises at least 0.0002% by weight, of the at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
9.	Regarding claim 3, the Lesniak reference fails to disclose:
wherein the polymer material comprises at most 5% by weight of at least one antimicrobial agent.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] a polymer material comprises at most 5% by 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises at most 5% by weight of at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
10.	Regarding claim 4, the Lesniak reference fails to disclose:
wherein the polymer material comprises between 0.0002% by weight and 5% by weight of at least one antimicrobial agent.  
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the polymer material comprises between 0.0002% by weight and 5% by weight of at least one antimicrobial agent [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material comprises between 0.0002% by weight and 5% by weight of at least one antimicrobial agent, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
11.	Regarding claim 5, the Lesniak reference fails to disclose:
wherein one antimicrobial agent is an antimicrobial metallic compound.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein one antimicrobial agent is an antimicrobial 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein one antimicrobial agent is an antimicrobial metallic compound, 
as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
12.	Regarding claim 6, the Lesniak reference fails to disclose:
wherein the antimicrobial metallic compound is selected from a group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a metallic complex.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the antimicrobial metallic compound is selected from a group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a metallic complex [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the antimicrobial metallic compound is selected from a group consisting of a metal, a metallic alloy, a metallic solution, a metallic salt, a metallic oxide and a 
metallic complex, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
13.	Regarding claim 7, the Lesniak reference fails to disclose:
wherein the metallic part of the at least one antimicrobial metallic compound is selected from a group consisting of copper, silver, zinc, aluminum, nickel, gold, barium, tin, bore, thallium, antimony, cobalt, zirconium and molybdenum.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the metallic part of the at least one antimicrobial metallic compound is selected from a group consisting of copper, silver, zinc, aluminum, nickel, gold, barium, tin, bore, thallium, antimony, cobalt, zirconium and molybdenum, as clearly suggested and taught by the Hagiwara reference, in order to allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
14.	Regarding claim 8, the Lesniak reference fails to disclose:
wherein the antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof.
The Hagiwara reference teaches it is conventional in art for the prevention of fungi and bacteria to provide as taught in the [Abstract] wherein the antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof [Abstract].  Such configurations/structures would allow for excellent biocidal activity, discoloration resistance and weatherability [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the antimicrobial metallic compound is zinc pyrithione or a silver salt, or silver or a combination thereof, as clearly suggested and taught by the Hagiwara .  
15.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the York reference (US Patent Publication No. 2016/0227973).
16.	Regarding claim 9, the Lesniak reference fails to disclose:
wherein the antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component [Paragraph 0011].  Such configurations/structures would allow the use of silver antimicrobial particles [Paragraph 0011].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the antimicrobial agent is present in at least one wall of the tank in contact with the aqueous solution and/or in a tank component, as clearly suggested and taught by the York reference, in order to allow the use of silver antimicrobial particles [Paragraph 0011].  
17.	Regarding claim 14, the Lesniak reference further discloses:
wherein the antimicrobial agent is present in one of the vehicle system constituents having and said one of the vehicle system constituents has a textured surface.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the antimicrobial agent is present in one of the vehicle system constituents having and said one the vehicle system 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein the antimicrobial agent is present in said layer in contact with the aqueous solution, as clearly suggested and taught by the York reference, in order to allow the use of silver antimicrobial particles [Paragraph 0011].  
18.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the Mattson reference (US Patent Publication No. 2005/0273921).
19.	Regarding claim 10, the Lesniak reference fails to disclose:
wherein the antimicrobial agent is present in the pump.
The Mattson reference teaches it is conventional in the art of preventing the growth of fungal and bacterial organisms to provide as taught in (Claim 1) wherein the antimicrobial agent is present in the pump (Claim 1).  Such configurations/structures would allow prevention of bacterial growth (Claim 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the antimicrobial agent is present in the pump, as clearly suggested and taught by the Mattson reference, in order to allow prevention of bacterial growth (Claim 1).  
20.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the Walker reference (US Patent No. 7,179,418).

a heater to heat the aqueous solution and wherein the antimicrobial agent is present in the heater.
The Walker reference teaches it is conventional in the art of preventing growth of fungal and bacterial organisms to provide as taught in the [Abstract] a heater (100) to heat the aqueous solution and wherein the antimicrobial agent (20) is present in the heater (100).  Such configurations/structures would allow prevention of pathogens entrained in unheated water from leaving the device [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the Lesniak reference further includes a heater to heat the aqueous solution and wherein the antimicrobial agent is present in the heater, as clearly suggested and taught by the Walker reference, in order to allow prevention of pathogens entrained in unheated water from leaving the device [Abstract].
22.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the Walker reference and further in view of the York reference.  
23.	Regarding claim 12, the Lesniak reference fails to disclose:
wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein the antimicrobial agent is present in said layer in contact with the aqueous solution.
The York reference teaches it is conventional in the art of the prevention of the growth of fungi and bacterial to provide as taught in [Paragraph 0011] wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein the antimicrobial agent is present in said layer in contact with 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the vehicle system constituent or the further constituent is made of several layers, at least a layer being in contact with the aqueous solution, wherein the antimicrobial agent is present in said layer in contact with the aqueous solution, as clearly suggested and taught by the York reference, in order to allow the use of silver antimicrobial particles [Paragraph 0011].
24.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the McAlister reference (US Patent Publication No. 2015/0068123).  
25.	Regarding claim 13, the Lesniak reference further discloses:
wherein the polymer material is a polyolefin.
The McAlister reference teaches it is conventional in the art of fluid tanks for use in engines to provide as taught in [Paragraph 0054] wherein the polymer material is a polyolefin [Paragraph 0054].  Such configurations/structures would allow repurposing as storage tanks [Paragraph 0054].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes wherein the polymer material is a polyolefin, as clearly suggested and taught by the McAlister reference, in order to allow repurposing as storage tanks [Paragraph 0054].  
26.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lesniak reference in view of the Tonkin reference and further in view of the Okamoto reference (Japanese Reference No. JP2004/068800A).  

an ultraviolet (UV) radiator.
The Okamoto reference teaches it is conventional in the art of intake areas of internal combustion engines to provide as taught in [Title] an ultraviolet radiator [Title].  Such combinations/structures would allow for radiating UV rays of specific center wavelength to ionize the air-fuel mixture and air supplied through intake [Title].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Lesniak reference, such that the system further includes an ultraviolet radiator, as clearly suggested and taught by the Okamoto reference, in order to allow for radiating UV rays of specific center wavelength to ionize the air-fuel mixture and air supplied through intake [Title].  
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747